Hon. Clint A. Barham      Opinion No. O-2587
: County Attorney           Re:~ The Commissioners’Court cannot
  Erath County              delegate to the trustees of the school
  Stephenville,Texas        districts ,thepower and the authority
                            to spend the money-ln question, and a
  Dear Sir:                 related matter.
            Your resent request for an opinion of this Department
  on the questions as -areherein stated has been ‘reaeived.
              We quote from your letter as follows:
            “Anorder by the Commissioners’Court has
       been past here in this county’approprlating  the
       balance of funds of six hundred and seven dollars
       and fifty-eight cents ($607.58) as a ~resultof
       the sale of Road District No. 3 bonds to the
       Alexander and Clairette school districts. The
       order specifiesthat the trustees of the respect-
       ive school districts are to be the kustodlens of
       these.funds and that they are to be divided by
       the trustees between the two school districts in
       proportion to the taxable value ‘of property~in
       each school district in this Road Bond ,District
      No. 3. The order also permits the school trustees
       In each district to determinewhen, where,,and
      ‘how the money ls’to be spent on the late,ralroads
       In their respective districts. I am informed that
       the State has assumed the bonded indebtednessof
       this Road Bond District one hundred per cent.
            “Two questions have arisen in connectionwith
       the act’ionof the court In regard to this ‘matter. ”
       First, can the Commissioners’Court delegate to
       the trustees of these school districts the pg;Ennd
       authority over the spending of ,thlsmoney?
       can the school trustees lawfully divide this money’
       this way and can they lawfully be the custodian of
       these funds?”
            Article 2351, Vernon’s Annotated Civil Statutes, among
  other things, Imposes upon the various commissioners’courts the
                                           h




Hon. Clint A. Barham, page 2


duties to "lay out and establish, change and discontinuepub-
lic roads and highways. Build bridges and keep them in re-
pair. Appoint Road overseers and apportion hands. Exercise
general control over all roads, highways, ferries, and bridges
In their counties."
          It is stated in Volume 11 of Texas Jurisprudence
page 564 that acommissioners~courts are courts of limiteb
jurisdlc~ion,and that their authority extends only to matters
pertaining to the general welfare of their respective counties,
and that their powers are only those expressly or impliedly
conferred upon them by law, that Is, by the Constitutionand
statutes of the State."
          A school board is a creature of the law and has only
such jurisdictionas expressly given by the statute or neaes-
sarily implied therein. Mesquite IndependentSchool District
v. Cross, 67 S.W. (26) 242; Tex.Jur. Vol. 37, page 938.
          It Is a well known principle of law that funds or
moneys obtained by the sale of bonds must be used and expended
only for the purpose for which the bonds were voted and ls-
sued, and a diversion of the use of such funds or moneys for
a different purpose would be unauthorized.
          After a care- search, we are unable to find any au-
thority that would authorize the commissioners1court to allow
or permit the trustees of the school districts above named to
receive and expend the above mentioned funds. Neither do we
find any authority authorizingthe school trustees to receive,
divide and expend the money or funds In question. Therefore,
both oh your questions are respectfullyanswered In the nega-
tive.
          Trusting that the foregoing fully answers your ln-
qulre, we are
                                    Yours very truly
APPROVED AUG 14, 1940               ATTORNEY GENERAL OF TEXAS
/s/ Grover Sellers                  By /s/ Araell Williams
FIRST ASSISTANT                     Ardell Williams, Assistant
ATTORNEY GENERAL
APPROVED: OPINION COMMITTEE
BY:      REJL,CHAIRMAE
AW:BBB:wb